TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00733-CV



                                    City of Austin, Appellant

                                                 v.

                                     Garry Parker, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-06-000037, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss, explaining that the parties have executed a

settlement agreement and intend to file a motion for non-suit in the trial court. We grant the motion

and dismiss the appeal. Tex. R. App. P. 42.1(a)(2). Costs will be paid by the party incurring them.



                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: January 27, 2009